Citation Nr: 9915660	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-13 164	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from October 1968 to April 
1970.  In a December 1980 rating action, the RO denied 
service connection for a back disability.  The veteran 
appealed that decision to the Board of Veterans' Appeals 
(Board) and the appeal was denied in March 1982.  The current 
appeal arises from a May 1996 rating action which held that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a back disability.      


REMAND

In a June 1996 Notice of Disagreement (NOD) and in a 
subsequent statement dated in May 1997, the veteran requested 
a hearing before an RO hearing officer.  In a May 1997 Form 9 
(substantive appeal) to the Board, the veteran also requested 
a hearing before a Member of the Board at the RO.  An RO 
hearing was scheduled for a date in August 1997.  The veteran 
failed to report for the RO hearing.  Thereafter, the case 
was transferred to the Board for appellate consideration.  

In April 1999, the Board sought to clarify the veteran's 
intentions with regard to whether he still wanted a Board 
hearing, and, if so, whether he desired to have such hearing 
at the RO or in Washington, D.C.  He was further advised in 
the April 1999 letter that if he failed to respond within the 
designated time, it would be assumed that he still wanted a 
Board hearing at the RO, and that the case would be remanded 
for that purpose.  There was no response from the veteran to 
the April 1999 correspondence.  

The Board has also noted that the RO decided the issue on 
appeal based on a standard for reopening claims for service 
connection which was overturned in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The standard was thereafter revised 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999).  As long as the case must be remanded for a Travel 
Board hearing, it is also appropriate that the issue on 
appeal be readjudicated under the correct current standard.

Thus, this case is REMANDED for the following action:

1.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a back disability.  
The RO is directed to make a decision on 
this issue based only on consideration of 
the holding in Hodge, supra, and on 
38 C.F.R. § 3.156.  The veteran should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning the RO 
determination, unless the benefit sought 
is granted.

2.  Consistent with an determination made 
above, the RO should schedule a hearing 
for the veteran before a Member of the 
Board traveling to the RO for the purpose 
of conducting such hearings.

Thereafter, the case should be returned to the Board, if in 
order, pursuant to the standard procedures for processing 
appeals.  The purpose of this remand is to ensure due process 
of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).







